Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8, 15, and 19, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations:

(regarding claim 1) creating a selected player audio or video-media signal by removing audio or video media of one or more of said multiple players from said combined audio or video media signal via a demultiplexer;

(regarding claim 8) combining said received audio or video media into a combined audio or video media signal via a first multiplexer; 
transmitting said combined audio or video media signal after a predetermined delay to observers on said network; 
combining said received audio or video media from one or more of said multiple players into a selected player audio or video media signal via a second multiplexer;

(regarding claim 15) blocking images of mouths of one or more players in video media from multiple players before transmitting video media from each player over a network; 
creating a selected player video media signal by removing video media of one or more of said multiple players from said combined video media signal via a demultiplexer; and

(regarding claim 19) combining said received video media from one or more of said multiple players into a selected player video media signal via a second multiplexer; 
blocking images of mouths of one or more players in video portions of said selected player video media signal; and 
transmitting said selected player video media signal in which images of mouths of one or more players in video portions of said selected player video media signal have been blocked to one or more of said multiple players via said network thereby enabling communication between said multiple players.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715